                                         Entered on Docket
                                         October 02, 2020
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA


 1
 2                                    The following constitutes the order of the Court.
                                      Signed: October 2, 2020
 3
 4
 5
                                             ___________________________________________
 6                                           William J. Lafferty, III
                                             U.S. Bankruptcy Judge
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                   OAKLAND DIVISION
11
12   In re                              )             Case No. 20-41442 WJL
                                        )             Chapter 13
13   Laurie Ann Harms,                  )
                                        )             HEARING SCHEDULED
14                                      )             Date: October 7, 2020
                      Debtor.           )             Time: 9:30 a.m.
15                                      )             VIA VIDEO/TELECONFERENCE
                                        )
16                                      )
17                            MEMORANDUM PRIOR TO HEARING
18        The Court writes this Memorandum as a follow-up to the Court’s
19   Order On Application For Services To Persons With Communications
20   Disabilities (Dkt. 21).        Because Debtor’s Application For Services
21   To Persons With Communications Disabilities (“Application”)
22   (Dkt. 22) appeared to indicate to the Court that Debtor may expect
23   the Court to address a variety of evidentiary issues at a hearing
24   on movant NGC Fund I LLC’s (“NGC”) Motion For Relief From Stay And
25   Co-Debtor Stay (“Motion”) (Dkt. 18), scheduled for the
26   above-captioned date and time, the Court writes to clarify,
27   primarily for the benefit of the Debtor, the limited scope of a
28   hearing on such a Motion, and the issues likely to be addressed at



Case: 20-41442   Doc# 33   Filed: 10/02/20     Entered: 10/02/20 09:25:49     Page 1 of 4
 1   the hearing.
 2        Upon the filing of a bankruptcy petition, a bankruptcy estate
 3   is created, and an automatic stay goes into effect.                  A bankruptcy
 4   estate includes “all legal or equitable interests of the debtor in
 5   property as of the commencement of the case.” 11 U.S.C. §
 6   541(a)(1).    The automatic stay applies to all property of the
 7   bankruptcy estate, and bars creditors from taking any action
 8   against property of the bankruptcy estate, and stays all litigation
 9   against the debtor. 11 U.S.C. § 362.
10        The main question the Court must address at the hearing on
11   NGC’s Motion is whether NGC has demonstrated that there is cause to
12   lift the automatic stay as to the state court unlawful detainer
13   action that has been pending, per NGC’s Motion, since February 15,
14   2019.   Without intending this Memorandum to constitute a tentative
15   ruling, the Court notes that “[a]mong factors appropriate to
16   consider in determining whether relief from the automatic stay
17   should be granted to allow state court proceedings to continue are
18   considerations of judicial economy and the expertise of the state
19   court.” Kronemyer v. American Contractors Indemnity Co. (In re
20   Kronemyer), 405 B.R. 915, 921 (9th Cir. BAP 2009).                   Employing this
21   analysis, at a hearing for a motion for relief from stay to permit
22   a state court to continue a proceeding commenced before the
23   bankruptcy filing, on a matter that the state court is competent to
24   determine, it will not be for this Court to determine any of the
25   merits underlying the state court unlawful detainer action.                    The
26   only ruling for this Court to make at a hearing on NGC’s Motion is
27   whether there is reason to restrain the state court from continuing
28   with its own proceedings.


                                               -2-
Case: 20-41442   Doc# 33   Filed: 10/02/20   Entered: 10/02/20 09:25:49   Page 2 of 4
 1        To the extent that Debtor contests the legitimacy of any
 2   underlying foreclosure sale which preceded the state court unlawful
 3   detainer action, or any actions related to such a sale, those
 4   arguments relate to the merits of the unlawful detainer action, and
 5   not to the hearing on NGC’s Motion.             Moreover, the automatic stay
 6   would normally neither restrain the Debtor from vigorously
 7   contesting the unlawful detainer action, nor, in many cases, from
 8   pursuing meritorious claims, if any, against parties liable for an
 9   improper foreclosure.       And the existence or pursuit of such claims
10   would not ordinarily have any effect on the Court’s ruling on a
11   motion for relief from stay.
12
13
14                                 *END OF MEMORANDUM*
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
Case: 20-41442   Doc# 33   Filed: 10/02/20   Entered: 10/02/20 09:25:49   Page 3 of 4
 1                                  COURT SERVICE LIST
 2   Laurie Ann Harms
     400 Del Antico Avenue
 3   #1211
     Oakley, CA 94561
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
Case: 20-41442   Doc# 33   Filed: 10/02/20   Entered: 10/02/20 09:25:49   Page 4 of 4
